DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 15-16 are objected to because of the following informalities:

Claim 6: “such as” on line 5.
For purposes of applying prior art, Examiner does not consider these limitations to limit the scope of the claim.

Claim 15:
a treatment protocol; prescription, drug taking directions, exercise directions
a physiological issue; lung, ear pressure, x ray, mri
an audiovisual sequence; multiple
For purposes of applying prior art, Examiner does not consider these limitations to limit the scope of the claim.

Claim 16: “such as” on line 2, “and the like” on line 3.
For purposes of applying prior art, Examiner does not consider these limitations to limit the scope of the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 15 recites:
A method for a healthcare provider to communicate information to a person being treated, comprising: 
(a) creating an image of a treatment protocol; 
(b) creating an image of a part of the body related to a physiological issue; 
(c) inputting a still and/or video image into a video recording system while creating an audiovisual sequence; 
(d) inputting audio signal, said audio signal being generated from the voice of a healthcare provider, into said video recording system while said inputting a still and/or video image into a video recording system is in progress, to incorporate said audio signal into said audiovisual sequence; and 
(e) making said audiovisual sequence available over a network accessible to said patient.
Step 1:

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers a method that allows for a doctor to communicate information with a patient, including creating image data of treatment and other physiological data.
Specifically, the creating steps do not require any hardware, and may be practically performed by a doctor in the course of treating a patient. Indeed, the claim does not even require that the image be documented in any particular manner, either on paper or in any computer storage.
This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract concept.

Dependent claims 16-20 recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 16 reciting aspects of an abstract collection of data pertaining to the patient, claim 18 reciting a method of treating the patient by having the patient listening to the doctor and discussion his condition with the doctor, claim 19 reciting a method of reminding the patient to attend an appointment; these steps fall within the “Certain Methods of Organizing Human Activity grouping of abstract concept).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:

(d) inputting audio signal, said audio signal being generated from the voice of a healthcare provider, into said video recording system while said inputting a still and/or video image into a video recording system is in progress, to incorporate said audio signal into said audiovisual sequence; and 
(e) making said audiovisual sequence available over a network accessible to said patient.

Recording a video is a generic function capable of being performed by any smartphone with camera function. The Specification as originally filed on 17 May 2019 discloses that a generic camera may be used and the captured footage may be processed by a generic personal computer (page 14 paragraph 69, page 19 paragraph 80).
Regarding recording a voiceover, this is a generic function of all camera with audio function.
Accordingly, the camera function is a generic computer function at best, and may be performed with a generic smartphone with camera function.
Regarding the provision of a video over a network, playing a video on the Internet is a mere attempt to generally link the abstract concept to a particular technological environment.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.

Dependent claims 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 16 reciting a generic computer being used to store data, claim 17 reciting a generic computer being used to markup images displayed on a generic display, claim 19 reciting a generic computer performing generic computer function of emailing, claim 20 reciting generic computer function of storing data).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: (c) inputting a still and/or video image into a video recording system while creating an audiovisual sequence; (d) inputting audio signal, said audio signal being generated from the voice of a healthcare provider, into said video recording system while said inputting a still and/or video image into a video recording system is in progress, to incorporate said audio signal into said audiovisual sequence; and (e) making said audiovisual 
Regarding the playing of a video over the Internet, this computer function has been recognized by the courts as well-understood, routine, and conventional functions when they are claimed in a merely generic manner with a high level of generality. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  See also MPEP 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Dependent claims 16-20 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 20 reciting storing data on a server for access over network, additional limitations which amount to elements that have been recognized as well-understood, routine, and 

Eligible Subject Matter - 35 USC § 101
Claims 1-14, 21 recite eligible subject matter under 35 USC 101.

	Claim 1:
Step 1:
	The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	This claim recites a system comprising a plurality of devices, a plurality of database, a microphone, and a video player.
	Insofar as the devices are recited, they provide graphical user interface functions, such as generating body image and displaying the generated body image. The devices further combines microphone voiceover with a video for storage and display.
Accordingly, the claim does not recite any judicial exception.

Claims 2-8: these claims also recite eligible subject matter for the same reason as applied to parent claim 1 above, and incorporated herein.

Claim 9:
Step 1:
	The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	This claim recites a system comprising a plurality of devices, a plurality of database, a microphone, a video player, a network, a server, and a smartphone.
	Insofar as the devices are recited, they provide graphical user interface functions, such as generating body image and displaying the generated body image. The devices further combines microphone voiceover with a video for storage and display.
	The smartphone is recited as being used to access annotated videos stored in the databases.
Accordingly, the claim does not recite any judicial exception.

Claims 10-14, 21: these claims also recite eligible subject matter for the same reason as applied to parent claim 9 above, and incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 15-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berry (20120159391).

	Claim 1:  Berry teaches:
A health care information generation and communication system (page 1 paragraph 0008 illustrating a system, page 2 paragraph 028 illustrating that the system is capable of generating graphical elements [considers to be a form of “health care information”], page 4 paragraph 0048 illustrating communicating recommendations to the patient), comprising: 
(a) a body part image generation device (Figure 6 illustrating a computer capable of displaying anatomical regions of the human body) for generating body part image information representing a body part of a patient (page 7 paragraph 0078 illustrating a layout of the anatomical selection user interface); 
(b) a body part image database (Figure 1 label 102, 104 illustrating data being stored on a computer [considered to be a form of “database”]) coupled to receive the output of said body part image generation device and store said image information as a stored image (page 7 paragraph 0078 illustrating storing the location indicated by the patient as experiencing pain); 
(c) a stored image playback device coupled to said body part image database (page 7 paragraph 0078 illustrating presenting the area of pain to a doctor [considered to be a form of “database”]) and generating a recovered image from said image information (page 7 paragraph 0081 illustrating displaying the selected region of pain); 
(d) a microphone (page 5 paragraph 0064 illustrating a video camera with audio capabilities); 

(f) a video generation device coupled to said image control device to receive the selected image from said stored image playback device and coupled to said microphone and combine the same into an output video, said output video comprising visual and audible elements (page 8 paragraph 0094 illustrating annotating the image with a video recording [considered to be “visual and audible elements”]); 
(g) a video database (Figure label 102, 104 illustrating computer storage [considered to be a form of “database”]) coupled to receive the visual and audible elements of said output video from the output of said video generation device and store said visual and audible elements (page 8-9 paragraph 0096-0097 illustrating recording audio and video comments); and 
(h) a video player for presenting a display of at least a portion of said visible and audible elements (page 9 paragraph 0105 illustrating displaying the audio and video comments to the patient, Figure 1 illustrating computer system, page 10 paragraph 0113 illustrating computer with video display capability, e.g. iPad tablet).

Claim 2: Berry teaches:
Apparatus as in claim 1 (as discussed above and incorporated herein).
Berry further teaches:
wherein said body part image information may be displayed as i) a plurality of two dimensional images representing different body parts (Figure 3, 6 illustrating 2D images of two 

Claim 3: Berry teaches:
Apparatus as in claim 1 (as discussed above and incorporated herein).
Berry further teaches:
wherein said body part image information is selected from the group consisting of i) still images (page 3 paragraph 0036 illustrating a photograph), ii) moving images (page 3 paragraph 0036 illustrating videos), iii) x-ray images (page 3 paragraph 0036 illustrating X-Ray images), iv) ultrasound images (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), v) optical images (page 3 paragraph 0036 illustrating a plurality of images that may be displayed visually) (vi) mri images (page 3 paragraph 0036 illustrating MRI scans), and vii) other medical images (page 3 paragraph 0036 illustrating CT/CAT scans).

Claim 4: Berry teaches:
Apparatus as in claim 1 (as discussed above and incorporated herein).
Berry further teaches:
wherein said recovered image is a two- dimensional image (Figure 3, 6 illustrating 2D images).


Apparatus as in claim 1 (as discussed above and incorporated herein).
Berry further teaches:
further comprising: 
(i) an input device selected from the group consisting of a tablet (page 2 paragraph 0034 illustrating a tablet), a touchscreen (page 8 paragraph 00873) and an alpha numeric generating device (page 9 paragraph 0097 illustrating a keyboard).

Claim 15:  Berry teaches:
A method (page 1 paragraph 0008 illustrating a method) for a healthcare provider to communicate information to a person being treated (page 6 paragraph 0074 illustrating the doctor emailing the patient), comprising: 
(a) creating an image of a treatment protocol (page 4 paragraph illustrating annotating an image with treatment options); 
(b) creating an image of a part of the body related to a physiological issue (Figure 3 illustrating the patient’s medical image); 
(c) inputting a still and/or video image into a video recording system while creating an audiovisual sequence (Figure 3 illustrating recording a video annotation); 
(d) inputting audio signal, said audio signal being generated from the voice of a healthcare provider, into said video recording system while said inputting a still and/or video image into a video recording system is in progress, to incorporate said audio signal into said audiovisual sequence (Figure 3 illustrating record a video annotation, page 7 paragraph 0082 illustrating audio and video presentations); and 


Claim 16: Berry teaches:
Apparatus as in claim 15 (as discussed above and incorporated herein).
Berry further teaches:
wherein a patient record, said patient record comprising background information on the patient (page 2 paragraph 0035 illustrating a patient record comprising many different conditions and doctor visits), such as medications, allergies, symptoms, medical history and the like, said patient record being created in or about the time of admission of the patient and associated with a particular individual patient (page 2 paragraph 0035 illustrating a record of a doctor visit by the patient [considered to be “about the time” of admission of the patient into the visit), and said patient record stored on a video and patient record database divided into a plurality of patient sectors, each of said patient sectors associated with an individual patient (Figure label 102, 104 illustrating computer storage [considered to be a form of “database”], label 102 Data Source is a form of “patient sector”]), said video database coupled to receive said patient record in a patient sector associated with said particular individual patient  (page 8-9 paragraph 0096-0097 illustrating recording audio and video comments).

Claim 17: Berry teaches:
Apparatus as in claim 15 (as discussed above and incorporated herein).
Berry further teaches:


Claim 20: Berry teaches:
Apparatus as in claim 16 (as discussed above and incorporated herein).
Berry further teaches:
wherein the patient record is archived in a form which may not be altered in order to serve as a permanent record to guide future actions (page 6 paragraph 0067 illustrating that the record is stored for later review and access, Berry does not teach that the annotation may be modified).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6-14, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Lin (CMAS: a rich media annotation system for medical imaging).

Claim 6: Berry teaches:
Apparatus as in claim 1 (as discussed above and incorporated herein).
Berry further teaches:
further comprising: 
(i) a video display device (page 9 paragraph 0099 illustrating computer hardware capable of playing the recorded video);
(j) touchscreen elements associated with said video display device or a tablet (page 8 paragraph 0087 illustrating a tablet without touch interaction), said touchscreen elements or tablet being configured to receive a manual input (page 8 paragraph 0088 illustrating the user selecting annotations from the tablet), such as a circle encircling a part of an image displayed on said video display device from a person operating said video generation device (page 4 paragraph 0054 illustrating annotation options including a circle); and 
(k) an alpha numeric generating device coupled to input alphanumeric information into said video generation device to implement display of said alphanumeric information in said output video (page 4 paragraph 0054 illustrating text input [considered to be a form of “alpha numeric” entry]).
Berry does not teach:
displaying said output video as it is being generated in real time.

displaying said output video as it is being generated in real time (Section 3 paragraph 4 illustrating remote real-time collaboration, Section 4 paragraph 2-3 illustrating the doctor and patient annotating videos of the patient’s imaging data being recorded).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to provide the annotations in real-time as in Lin within the embodiment of Berry with the motivation of promoting remote collaboration for a plurality of providers (Lin, Section 5 Remote Collaboration).

Claim 7: Berry in view of Lin teach:
Apparatus as in claim 6 (as discussed above and incorporated herein).
Berry further teaches:
wherein said video generation device comprises non-volatile storage medium (page 10 paragraph 0109 illustrating a computer storage medium) having stored thereon a template for said output video (Figure 3 illustrating an entry screen [considered to be a form of “template”]), said template presenting directions to said person operating said video generation device (Figure 3 illustrating Enter Text Here prompts [considered to be a form of “directions” to operate the computer) and presenting screens for the entry of alphanumeric information to be incorporated into said output video (Figure 3 illustrating text entry, page 3 paragraph 0043 illustrating a combination of text and video annotation).

Claim 8: Berry in view of Lin teach:
Apparatus as in claim 7 (as discussed above and incorporated herein).

further comprising: 
(l) alphanumeric data generating healthcare instrumentation (page 1 paragraph 0012 illustrating instrument means, Figure 3 illustrating textual data entry, page 9 paragraph 0097 illustrating a keyboard) generating alphanumeric data, said alphanumeric data generating healthcare instrumentation being coupled to said video generation device (Figure 3 illustrating enter textual data), said video generation device being responsive to a control signal input by a person (Figure 3 illustrating GUI elements the user may interact with to indicate that the user wishes to enter text annotations) operating said video generation device to incorporate at least a portion of said alphanumeric data into said output video (page 3 paragraph 0043 illustrating a combination of text and video annotation).

Claim 9:  Berry teaches:
A health care information generation, storage and communication system (page 1 paragraph 0008 illustrating a system, page 2 paragraph 028 illustrating that the system is capable of generating graphical elements [considers to be a form of “health care information”] and storing, page 4 paragraph 0048 illustrating communicating recommendations to the patient), comprising: 
(a) a body part image generation device (Figure 6 illustrating a computer capable of displaying anatomical regions of the human body) for generating body part image information representing a body part of a patient (page 7 paragraph 0078 illustrating a layout of the anatomical selection user interface), and identification information for associating said body part 
(b) a body part image database (Figure 1 label 102, 104 illustrating data being stored on a computer [considered to be a form of “database”]) coupled to receive the body part image information and its respective identification information (page 7 paragraph 0078 illustrating storing the location indicated by the patient as experiencing pain), and store said image in formation as a stored image associated with its respective identification information (page 7 paragraph 0078 illustrating storing the area indicated by the patient); 
(c) a stored image playback device coupled to said body part image database (page 7 paragraph 0078 illustrating presenting the area of pain to a doctor [considered to be a form of “database”]) and generating a recovered image from said image information (page 7 paragraph 0081 illustrating displaying the selected region of pain); 
(d) a microphone (page 5 paragraph 0064 illustrating a video camera with audio capabilities); 
(e) an image control device coupled to said stored image playback device to select a desired portion of said body part image information associated with a particular patient and output the selected portion as a selected image associated with the particular patient (page 7 paragraph 0083 illustrating selecting an anatomical subassembly including the patient’s X-Ray or MRI);
(f) a video generation device coupled to said image control device to receive the selected image from said stored image playback device and coupled to said microphone and combine the same into an output video, said output video comprising visual and audible elements (page 8 paragraph 0094 illustrating annotating the image with a video recording [considered to be “visual 
(g) a video and patient record database divided into a plurality of patient sectors (Figure label 102, 104 illustrating computer storage [considered to be a form of “database”], label 102 Data Source is a form of “patient sector”]), each of said patient sectors associated with an individual patient, said video database coupled to receive the visual and audible elements of said output video from the output of said video generation device and store said visual and audible elements in a patient sector associated with said particular individual patient (page 8-9 paragraph 0096-0097 illustrating recording audio and video comments);  
(h) a network (page 10 paragraph 0110 illustrating a network);
(i) a server for making information in said video database available over said network (page 6 paragraph 0070 illustrating a network server); and 
(j) a patient smartphone associated with said particular individual patient (page 10 paragraph 0113 illustrating a mobile phone, PDA, and other smart devices), and having a smartphone memory and storing an application recorded in its smartphone memory (it is inherent that a mobile phone, PDA, and other smart device have memory) for providing patient specific identification information and accessing said server over said network to cause said server to access said video database and transmit said video associated with said particular individual patient to said patient smartphone (page 9 paragraph 105 illustrating providing the annotated video to the patient).
Berry does not specifically teach:
a publically accessible network.
Lin teaches:

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to provide the annotations in real-time as in Lin within the embodiment of Berry with the motivation of providing data and software functions over the Internet, as is well known in the art.

As per claim(s) 10, 11, 12, 13, this/these claim(s) is/are also hereby rejected for substantially similar rationale as applied to claim(s) 5, 6, 7, 8 above, and incorporated herein.

Claim 14: Berry in view of Lin teach:
Apparatus as in claim 6 (as discussed above and incorporated herein).
Berry further teaches:
further comprising programming instructions presenting screens to the patient for enabling the patient to access a healthcare provider or other person associated with the medical treatment of the patient by way of email (page 9 paragraph 0074 illustrating the doctor communicating with the patient regarding the annotated video with comments via e-mail) and/or telephone (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art).
While Berry does not explicitly teach the patient emailing or calling the doctor directly, Berry further teaches providing the patient with contact information of a specialist for the patient to contact (page 7 paragraph 0080). Berry further teaches that mobile telephones are known in 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to email and call a doctor within the embodiment of Berry in view of Lin with the motivation of providing convenient techniques to contact the doctor.

Claim 18: Berry teaches:
Apparatus as in claim 17 (as discussed above and incorporated herein).
Berry does not teach:
wherein said inputting of said still and/or video image and said audio signal is performed during the time that the patient is listening to and/or discussing his condition with his doctor.
Lin teaches:
wherein said inputting of said still and/or video image and said audio signal is performed during the time that the patient is listening to and/or discussing his condition with his doctor (Section 4 paragraph 3 second scenario illustrating the doctor and patient in the same video).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the patient with the doctor as in Lin within the embodiment of Berry with the motivation of recording the patient’s interaction with the doctor for record-keeping and review (Lin; Section 1 paragraph 3).

Claim 21: Berry in view of Lin teach:
Apparatus as in claim 14 (as discussed above and incorporated herein).
Berry further teaches:
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Yoffie (20080013705).

Claim 19: Berry teaches:
A method as in claim 16 (as discussed above and incorporated herein).
Berry does not teach:
wherein the patient record includes each of a plurality of tasks which the patient is responsible for and appointed times to reach, and further comprising, at the appointed time, the patient is emailed with a reminder to perform the particular task, and given the opportunity to confirmation the same as being done, upon the failure to receive such a confirmation, a family member or member of the professional team is notified that the task is not yet performed.
Yoffie teaches:
wherein the patient record includes each of a plurality of tasks which the patient is responsible for and appointed times to reach (page 5 paragraph 0054 illustrating a doctor’s appointment), and further comprising, at the appointed time, the patient is emailed with a reminder to perform the particular task (page 4 paragraph 0046 illustrating emailing a reminder), and given the opportunity to confirmation the same as being done (Figure 8 label 806 illustrating the patient being given the opportunity to confirm the appointment), upon the failure to receive such a confirmation (Figure 8 label 814 illustrating non-compliance), a family member (page 6 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the reminder of Yoffie within the embodiment of Berry with the motivation of reminding patients to keep their appointments (Yoffie; page 1 paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jordan (20150077502) teaches a telepresence robot capable of recording a live session with the patient (page 12 paragraph 0165).

Vining (20050147284) teaches a 2D picture with audio description, video description, and user-defined illustration with the finding (page 12 claim 111).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259.  The examiner can normally be reached on Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626